Citation Nr: 9913340	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a right shoulder disorder prior to November 30, 
1993.

2.  Entitlement to a disability rating in excess of 30 
percent for a right shoulder disorder for the period from 
November 30, 1993, to October 24, 1994.



WITNESSES AT HEARING ON APPEAL

The veteran and his former spouse



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1981.

Service connection was granted for a right shoulder disorder 
by an October 1981 rating decision, and assigned a 20 percent 
disability rating.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to a disability 
rating in excess of 20 percent.  In November 1994, the RO 
granted the veteran a temporary total disability rating based 
upon the need for convalescence following surgery effective 
from October 24, 1994, to November 30, 1994, pursuant to 38 
C.F.R. § 4.30.  A schedular 100 percent rating under 
Diagnostic Code 5051 was then assigned through November 30, 
1995, and reduced to 30 percent, effective from December 1, 
1995.

The veteran provided testimony at personal hearings conducted 
before the RO in May 1996, and before the undersigned Board 
Member in November 1996.  Transcripts of both hearings are of 
record.  

This matter was previously before the Board in March 1997.  
At that time, the Board identified the issues as: 1) 
entitlement to a rating in excess of 20 percent for a right 
shoulder disability prior to October 24, 1994; and 2) 
entitlement to an increased evaluation for postoperative 
residuals, arthroplasty involving the right shoulder, major 
extremity, evaluated as 30 percent disabling.  The Board 
granted a disability rating of 30 percent, effective November 
30, 1993, and remanded the second issue for additional 
development.  Also, the Board noted that it was not clear 
whether the veteran was raising the issue of entitlement to 
compensation benefits 



for disability separate and distinct from his service-
connected right shoulder disorder pursuant to 38 U.S.C.A. 
§ 1151.  Therefore, this issue was referred to the RO for 
clarification, and, thereafter, any appropriate action.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") contending that he was 
entitled to a disability rating in excess of 30 percent, and 
to an earlier effective date.  In a December 1998 decision, 
the Court vacated the Board's decision as to the denial of an 
increased rating above 30 percent, and the assignment of 
November 30, 1993, as the effective date for the veteran's 30 
percent rating.  The matter has now been remanded to the 
Board for further proceedings consistent with the Court's 
December 1998 decision.

It is noted that in an October 1997 rating decision,  the RO 
granted an increased disability rating of 60 percent, 
effective December 1, 1995, for the veteran's postoperative 
residuals, arthroplasty involving the right shoulder (as 
noted above, the disability had been rated as 100 percent 
disabling from October 24, 1994, through November 30, 1995, 
when the rating was reduced to 30 percent).  This new rating 
was assigned pursuant to the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5051.  Under this Code, replacement 
of the shoulder joint of the major upper extremity with a 
prosthesis warrants a 100 percent evaluation for 1 year 
following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for 1 month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability will be rated 
by analogy to Diagnostic Codes 5200 and 5203.  The minimum 
evaluation is 30 percent.  It is noted that Diagnostic Codes 
5200 and 5203 do not provide for disability ratings in excess 
of 60 percent.  Thus, since the 

veteran has the maximum rating available pursuant to 
Diagnostic Code 5051 for his postoperative residuals, the 
Board concludes that this issue has been resolved and is no 
longer on appeal to the Board.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

The Board further notes that in the October 1997 rating 
decision, the RO denied a total rating based on individual 
unemployability.  The RO also denied entitlement to benefits 
based on disability due to hospitalization, medical or 
surgical treatment, examination or training pursuant to 
38 U.S.C.A. § 1151 for the veteran's right shoulder disorder.  
The veteran subsequently submitted a Notice of Disagreement 
on the denial of both these issues later that same month.  

In a July 1998 rating decision, the RO granted a total 
disability rating as a result of individual unemployability, 
effective August 5, 1997.  No subsequent Notice of 
Disagreement was received from the veteran regarding the 
effective date of this award.  In view of the foregoing, the 
issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Also in July 1998, the RO issued a Statement of the Case on 
the issue of entitlement to benefits based on disability due 
to hospitalization, medical or surgical treatment, 
examination or training pursuant to 38 U.S.C.A. § 1151 for 
the veteran's right shoulder disorder.  However, there is no 
evidence that a Substantive Appeal was received within the 
period of time prescribed by law.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302.  Accordingly, the Board has no jurisdiction 
to consider this issue.

Similarly, the Board notes that in a December 1998 rating 
decision, the RO denied the veteran's claim of entitlement to 
automobile and adaptive equipment or adaptive equipment, 
among other things.  The RO was informed of this adverse 
decision by correspondence dated January 14, 1999.  The 
veteran's Notice of Disagreement was received in February 
1999, and a Statement of the Case was issued to the veteran 
in March 1999.  However, no Substantive Appeal is on file 
regarding this issue.  Therefore, the Board has no 
jurisdiction to consider this issue.


FINDINGS OF FACT

1.  The veteran's claim for an increased disability 
evaluation of his right shoulder was received by the RO on 
November 30, 1993.

2.  While the veteran sought treatment for increased pain and 
loss of motion of his right shoulder disorder in the year 
prior to his claim for an increased disability evaluation, 
there is no objective evidence that an increase in severity 
was "factually ascertained with a degree of certainty."  
There was no evidence of recurrent dislocation of the 
shoulder in the period from his 1983 surgery to his November 
1993 claim, nor do his complaints of right shoulder problems 
indicate guarding of all arm movements prior to this claim, 
nor ankylosis with abduction 60 degrees or less, nor do the 
range of motion findings indicate limitation of motion of the 
major shoulder to midway between the side and shoulder level.

3.  Although the veteran has had several surgical procedures 
on his right shoulder, he did not have replacement of the 
shoulder joint with a prosthesis prior to the total 
arthroplasty of October 24, 1994.

4.  Prior to October 24, 1994, the veteran's right shoulder 
disorder was not manifest by ankylosis with abduction between 
60 and 25 degrees, nor fibrous union of the humerus, nor 
nonunion (false flail joint) of the humerus, nor loss of head 
(flail shoulder) of the humerus, nor ankylosis with abduction 
less than 60 degrees, nor was the range of motion limited to 
no more than 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to a disability rating in 
excess of 20 percent for his right shoulder disorder prior to 
November 30, 1993.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5051, 5200 to 5203 (1998); VAOPGCPREC 
12-98.

2.  The criteria for a disability rating in excess of 30 
percent for a right shoulder disorder prior to October 24, 
1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5051, 5200 to 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  A review of the service medical records 
reflects that beginning in 1977 the veteran received 
intermittent treatment for problems related to his right 
shoulder.  He was hospitalized in January 1979 at which he 
underwent a Putti-Platt repair of the right shoulder due to 
recurrent subluxations.  The same surgical procedure was 
performed again in March 1979.  He was subsequently 
hospitalized in December 1979, at which time he underwent 
modified reconstruction of the right shoulder.  The diagnosis 
was recurrent subluxation of the right shoulder and status 
post Putti-Platt repair, right shoulder.  Subsequently, the 
veteran was placed on limited duty.  In October 1980 a 
physical evaluation board determined that the veteran was fit 
for duty.

A VA examination was performed in August 1981.  At that time 
the veteran reported that he worked as a welder since 
December 1980 and had missed approximately 3 days of work.  
The veteran indicated that following the surgery in December 
1979 he had not experienced a recurrence of the dislocation. 
The report indicates that the veteran is right-handed.  He 
stated that he had to learn to do things left-handed.  Also, 
he stated that he was unable to lift anything over 20 pounds 
over his head, and that he was unable to push things with his 
shoulder.  His arm could only pull about 35-40 pounds and his 
shoulder popped and ground.  The veteran also reported that 
he experienced a dull ache all the time in the right shoulder 
especially when he moved his right arm too fast to get 
something or if he moved the wrong way he felt a sharp pain.  
He received temporary relief by putting moist heat or 
medicine on his shoulder.  Additionally, he indicated that he 
was taking pain medication and he was doing strengthening 
exercises.

The examination showed a well-healed, post surgery scar, on 
the deltopectoral groove on the right shoulder.  The examiner 
noted that the scar measured 11 centimeters, and that it was 
well healed and nontender.  Range of motion of the right 
shoulder on abduction and on flexion was to about 137 
degrees.  Internal rotation was to 25 degrees and external 
rotation 60 degrees.  The range of motion testing was 
associated with some pain in the shoulder.  There was no 
atrophy of the muscles.  The strength of the deltoids and the 
triceps was about 4+/5, as compared to 5/5 on the left side. 
Reflexes were symmetrical in both upper extremities.  No 
sensory deficit was noted.

X-rays of the right shoulder showed an orthopedic fixation 
screw which overlaid the glenoid.  A second fixation device 
overlaid the proximal humerus.  This device presumably 
secured ligamentous attachment.  The glenohumeral joint 
appeared widened and with stress there was apparent 
inferolateral displacement of the humeral head.

The diagnosis was status post Putti-Platt and Bristow 
procedures for chronic and recurrent dislocation of the right 
shoulder.  The residuals were subjective pain, functional 
limitation, weakness, subluxation, and a well-healed 
cicatrix.

By an October 1981 rating decision, the RO granted service 
connection for postoperative residuals, dislocation of the 
right shoulder, the major extremity, and assigned a 20 
percent disability rating.

The veteran was hospitalized at a VA facility in May 1982.  
At that time, it was reported that roentgenograms showed a 
posterior subluxation of the right shoulder with the screw 
impinging on the humeral head.  The veteran underwent the 
removal of the screw and lengthening of the subscapularis 
tendon and the application of a shoulder spica cast.  He was 
discharged in June 1982 with a diagnosis of posterior 
subluxation of the right shoulder, status post anterior 
reconstruction.  He received follow-up treatment at a VA 
medical facility in June 1982.

In a July 1982 rating decision, the RO increased the 20 
percent rating in effect for dislocation of the right 
shoulder to 100 percent effective from May 28, 1982, pursuant 
to 38 C.F.R. § 4.30 and reduced the 100 percent to 20 percent 
effective from October 1, 1982.

In December 1982 the veteran was hospitalized at a VA 
facility at which time he underwent an examination under 
anesthesia and an arthroscopy of the right shoulder.  The 
discharge diagnosis recurrent subluxation--dislocation, 
multi-directional, right shoulder.  In February 1983 he was 
hospitalized at a VA facility at which time he underwent a 
right posterior bone block.  The discharge diagnosis was 
recurrent posterior dislocation, right shoulder.  The veteran 
continued to receive treatment at a VA facility in 1983 and 
1984 for his service-connected right shoulder disability.  

In an April 1983 rating decision, the RO increased the 20 
percent evaluation in effect for dislocation of the right 
shoulder to 100 percent effective from February 14, 1983, 
pursuant to 38 C.F.R. § 4.30 and reduced the 100 percent to 
20 percent effective from May 1, 1983.

Following this decision, the veteran perfected a timely 
appeal to the Board on the issue of entitlement to a 
disability rating in excess of 20 percent for the right 
shoulder disorder.  However, he withdrew this appeal by 
correspondence dated in March 1984.  See 38 C.F.R. § 20.204.  
He specifically stated that if there was a reoccurrence of 
the dislocation of his shoulder, he would reopen his claim at 
that time. 

On November 30, 1993, the RO received a letter from the 
veteran requesting a reevaluation for his service-connected 
right shoulder disability.  He reported that the pain in his 
right shoulder was increasing in severity and there was a 
decrease in the range of motion.  When he reached forward 
with his right arm he felt a sharp pain in the shoulder joint 
that made him lose control of the arm.  He also reported that 
the doctors at the VA medical facility wanted to do another 
operation on his shoulder.  However, he was of the opinion 
that four operations were sufficient and that he should not 
be subjected to another operation.

Following the veteran's claim for an increased disability 
evaluation, the RO obtained VA outpatient treatment records 
which covered the period from December 1991 to October 1993.  
These records show several complaints pertaining to the right 
shoulder.  In December 1991 it was reported that the veteran 
had degenerative joint disease of the right shoulder which 
was slowly worsening.  He was working 10 hours per day, 6 
days per week.  The veteran felt that this was the most he 
could do with the 70-pound lifting and overhead working 
restrictions.  His employer reportedly wanted him to work 12 
hours, 7 days a week.  He was seen in October 1992 
complaining of right shoulder pain.  An examination showed 
decreased range of motion without pain.  The assessment was 
degenerative joint disease of the right shoulder.

When seen in April 1993, the veteran reported chronic pain, 
24-hours per day in the right shoulder to the right elbow, 
hand and fingers.  He stated that he was working 40 to 50 
hours per week as a United States Postal Service mail 
handler.  Moreover, he stated that his shoulder problem did 
not keep him from doing his job.  Moist heat gave some pain 
relief.  He continued with home physical therapy and tried a 
TENS unit without relief.  An examination showed abduction to 
90 degrees, external rotation to 45 degrees, extension to 90 
degrees, internal rotation to "L4."  There was no tenderness 
to palpation and no evidence of swelling.  The assessment was 
degenerative joint disease of the right shoulder.

When evaluated in August 1993, it was reported that there was 
no impingement of the right shoulder.  The examination was 
positive for apprehension and a posterior jerk.

Also on file is a May 1991 VA medical statement to the effect 
that due to the arthritis and limitation of motion of the 
right shoulder, it was recommended that the veteran not work 
longer than a 10 hour shift nor lift more than 70 pounds, as 
tolerated.

A VA examination for compensation purposes was conducted on 
March 1994.  At that time the veteran reported that he worked 
as a mail handler for the United States Postal Service.  He 
complained of recurrent dislocation of the right shoulder 
associated with pain.  Further, he reported that since his 
last surgery, he felt that the shoulder kept slipping out of 
its socket, especially when he was asleep and the shoulder 
was relaxed.  He also complained of soreness of the right 
shoulder.

The examination showed that both shoulders appeared to be at 
the same level on normal standing.  There was no atrophy of 
the shoulder girdle muscles.  The veteran complained of pain 
with resistance on testing the strength of the arm and 
shoulder muscles on internal rotation, external rotation, 
abduction and arm extension.  Range of motion of the right 
shoulder was forward flexion and elevation 0 to 110 degrees, 
abduction to 98 degrees, internal rotation to 35 degrees, and 
external rotation to 50 degrees.  All motion was associated 
with complaints of pain. Sensation was intact.  X-rays of the 
right shoulder showed that orthopedic hardware fixated the 
right humeral head and glenoid fossa.  There was significant 
osteophytosis present at the proximal humerus and glenoid.  
The joint space was significantly narrowed.  The diagnosis 
was history of recurrent right shoulder dislocation, treated 
surgically with residuals of discomfort, a well-healed scar, 
degenerative arthritis and limited motion.

A VA examination of the skin showed an 11.5-centimeter by 5-
millimeter scar on the right shoulder, anteriorly.  The scar 
was described as linear and white in color.  There was no 
tenderness, depression, or ulceration.  Moreover, the scar 
was not elevated or attached to the underlying tissue.  

The veteran was hospitalized at a VA facility in October 1994 
for right shoulder problems.  The clinical history indicated 
that since the most recent surgery in 1983 the veteran 
continued to experience symptoms of pain, loss of motion, and 
inability to use his right shoulder in daily activities.  X-
rays show end-stage degenerative joint disease.  The veteran 
was admitted for a total right shoulder arthroplasty.  The 
examination on admission showed that forward flexion of the 
right shoulder was 100 degrees, abduction 75 degrees, 
internal rotation thumb to the sacrum, and external rotation 
10 degrees.  There was mild crepitus on passive flexion and 
extension, and tenderness to the posterior aspect of the 
shoulder.  There were well-healed anterior and posterior 
incisions.  The strength in the upper and lower extremities 
was 5/5 with the exception of the triceps which was 4/5.  The 
veteran underwent a right total shoulder arthroplasty.  He 
was discharged later in October 1994 with a diagnosis of 
right shoulder degenerative joint disease.

In a November 1994 rating decision, the RO confirmed a 20 
percent evaluation in effect for the service-connected right 
shoulder disability through October 23, 1994, and assigned a 
100 percent rating based upon the surgery through November 
30, 1994.  The RO assigned a 100 percent evaluation effective 
from December 1, 1994 to November 30, 1995, and a 30 percent 
rating effective December 1, 1995.

The evidence on file shows that the veteran continued to 
receive intermittent treatment at a VA medical facility for 
his right shoulder disorder following his October 1994 
surgery.  He testified at hearings in May and November 1996.  
His testimony was primarily about his the right shoulder 
symptoms subsequent to the arthroplasty in October 1994.  In 
May 1996 he testified that he had been placed on duty 
restrictions in 1992.  He was not to lift more than 70 pounds 
or to work more than 10 hours per day.  Nevertheless, he 
testified that prior to his surgery he was able to do all the 
job assignments at the place of his employment.  After the 
surgery, he was placed on temporary light duty, but he had 
requested permanent light duty from his job.  He also 
testified that he would submit a medical statement to the 
effect that he currently had a "frozen shoulder," i.e. 
ankylosis.  However, the veteran declined to give the name of 
the medical professional who would supply that opinion.  
Furthermore, he contended that his treatment records also 
showed that he had a "frozen shoulder" prior to October 
1994, and that "frozen shoulders," do not go away.  He 
specifically identified a record dated December 15, 1984, and 
that it stated "GH and scapulothoracic motion," and that it 
stated "scapulothoracic motion, chronic frozen shoulder."  
The veteran also testified that the loose screws in his 
shoulder from the VA surgeries prior to October 1994 caused 
additional damage to his right shoulder, and resulted in his 
need for the total arthroplasty.  The veteran provided 
similar testimony at his November 1996 hearing.  For example, 
he reiterated his contention that the treatment records from 
December 15, 1984, showed that he had ankylosis of his right 
shoulder.

It is noted that the veteran submitted several statements 
throughout the course of his appeal that the deterioration of 
his right shoulder resulting in the total arthroplasty was 
the result of the loose screws from his previous VA 
operations.  For example, in an August 1995 statement, the 
veteran contended that he should be assigned a 100 percent 
disability rating for his right shoulder disorder from 
January 1986 to October 1994, and that VA "buy back" the 
sick leave he had used because of his shoulder.  He asserted 
that he was entitled to this rating because VA was 
responsible for the additional damage to his right shoulder 
as a result of the loose screws.  The veteran contended that 
the VA doctor who performed his surgery did not explain this 
potential danger, nor was it identified by the VA on 
subsequent medical treatment.

Additional VA treatment records are on file which cover the 
period from February 1983 to December 1991.  These records 
include the notation from December 15, 1984, mentioned by the 
veteran at both of his personal hearings.  This notation 
stated that the veteran was one year post right posterior 
bone block procedure for recurrent posterior subluxation.  
The veteran complained of constant pain, which was worse with 
weather.  Also, he could not lift heavy objects.  Physical 
examination showed "total G-H [and] scapulo-thoriacic."  
Range of motion was as follows: abduction to 80 degrees, 
flexion to 90 degrees, internal rotation to 10 degrees, and 
external rotation to 10 degrees.  It was noted that all 
motion appeared to be "scapulo[-]thoracic motion."  
Diagnostic impression was "chronic frozen shoulder."  In 
September 1985, the veteran was seen for sharp pain and an 
overall ache which he reported was getting worse.  It was 
noted that most of his motion was scapular.  Abduction was to 
100 degrees, adduction to 30 degrees, forward flexion to 130 
degrees, backward extension to 15 degrees, internal rotation 
to 90 degrees, and external rotation was to 5 degrees.  
However, in January 1986, it was found that the veteran's 
right shoulder problems were stable at the present time.  It 
was noted that he had applied for a job with the Post Office, 
and that he needed a statement regarding his work 
limitations.  His right shoulder was also found to be stable 
in February 1986, although it was noted that there was 
residual pain and reduction in the right shoulder after 
service-connected injury and multiple reconstructive 
surgeries.  The veteran was referred to occupational therapy 
for strength and function measurements regarding his possible 
job with the Post Office in 1986.  Occupational therapy found 
that the veteran had 127 degrees of active shoulder 
abduction, and 115 degrees forward flexion at the side.  He 
demonstrated 5+ strength in all movements of his right upper 
extremity, and grip strength was equal on the left and right.  
Also, the veteran was able to correctly lift a 70 pound box 
from the floor to his waist, and then carry it to table.  The 
veteran reported no shoulder or back pain during this 
exercise.  Therefore, it was determined that the veteran's 
current strength, range of motion, and work attitude would 
allow him to function well in a Post Office job.  A January 
1987 note recorded that the veteran was working in 
construction as he did not obtain the job with the Post 
Office.  The veteran was seen in December 1989 for increased 
right shoulder pain of 3 days duration.  He reported no acute 
trauma at that time.  He was assessed with arthritis.  
Further, it was noted that he had marked decreased range of 
motion, without effusion or crepitus.  He was treated again 
in February 1990 for severe pain of the right shoulder and 
difficulty moving his right arm.  It was noted that he was 
employed as a mail handler with intermittent right shoulder 
pain that occurred several times a day, and lasted about 3 to 
5 minutes.  Range of motion included abduction to 90 degrees, 
and noted that he was able to flex to the other shoulder.  
However, he had very limited extension and internal rotation.  
Records from March and April 1990 note that the veteran had 
no further dislocations of his shoulder since his 1983 
surgery.  However, in March 1990 he was treated for 
complaints of increased pain developing over 4 months.  He 
specifically reported sharp pain with physical movement.  
There was found to be good stability of the right shoulder, 
but limited range of motion.  Abduction (glenohumeral) was 
only 45 degrees, with no external rotation, and okay internal 
rotation and forward flexion.  

The case came before the Board in March 1997.  As stated 
above, the Board identified the issues on appeal as: 1) 
entitlement to a rating in excess of 20 percent for a right 
shoulder disability prior to October 24, 1994; and 2) 
entitlement to an increased evaluation for postoperative 
residuals, arthroplasty involving the right shoulder, major 
extremity, evaluated as 30 percent disabling.  The Board 
noted that the treatment records from December 1991 to 
October 1993 did not show malunion of the humerus or frequent 
dislocations of the scapulohumeral joint with guarding of all 
arm movements.  However, it was also noted that the veteran's 
complaints found in his statement of November 30, 1993, were 
indicative of frequent recurrent dislocations of the right 
shoulder, and that he reported recurrent dislocations of the 
right shoulder at the March 1994 VA examination.  Based on 
these contentions, and the examination conducted prior to the 
October 1994 surgery, the Board was of the opinion that the 
evidence as a whole reflected that, as of November 1993, the 
veteran was experiencing frequent recurrent dislocations and 
that he had to be very careful as to how he used the right 
shoulder.  Resolving reasonable doubt in favor of the 
veteran, the Board concluded that he was entitled to a 30 
percent disability rating for his right shoulder, effective 
November 30, 1993.  

The veteran appealed the Board's decision to the Court.  In a 
December 1998 decision, the Court noted that the veteran 
contended in his August 1995 statement that he wanted a 100 
percent rating from January 1986 to the October 1994 surgery.  
It was also noted that the veteran alleged he was entitled to 
a higher rating because previous surgeries by VA doctors had 
resulted in loose screws in his shoulder which caused his 
problems and which necessitated the total right shoulder 
replacement.  Further, the Court found that while the Board 
granted an increased rating of 30 percent, it did not analyze 
the higher ratings which may or may not have been applicable 
to the veteran's claim.  Moreover, the Board did not discuss 
how the veteran's pain affected his condition despite its 
findings that his assertions of pain were credible.  
Regarding the effective date of November 30, 1993, the Court 
stated that the Board should have assigned an effective date 
pursuant to 38 U.S.C.A. § 5110(b)(2) and also 38 C.F.R. 
§ 3.400(o)(2).  The Court noted that it had interpreted this 
statute and the accompanying regulation to mean that the 
Board was required to ascertain the earliest possible 
effective date.  See, e.g., Hazan v. Gober, 10 Vet. App. 511, 
518 (1997).  It was noted that in the instant case, the Board 
had chosen the date of the veteran's request for an increased 
evaluation.  The Court stated that the record contained the 
veteran's personal hearing testimony and medical records 
which could establish that the increase in his disability 
level occurred sometime prior to his November 1993 letter 
requesting an increased rating.  However, the Court found 
that the Board failed to discuss this evidence.  The Court 
concluded that this failure to discuss the evidence warranted 
a remand.

Following the Court's remand, the Board sent correspondence 
to the veteran in April 1999 to provide him with the 
opportunity to present any additional argument or evidence in 
support of his claim.  Later that same month, the veteran 
reported that there was no additional evidence to be 
submitted, and requested that his case be forwarded for 
review and consideration.


Legal Criteria.  The disability must be reviewed in relation 
to its history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203 (1998).  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  In the instant case, as stated above, the 
veteran's right shoulder is considered the major upper 
extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent for the major upper 
extremity.  Intermediate ankylosis, between favorable and 
unfavorable, warrants a 40 percent rating.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(1998).

Limitation of motion of the major shoulder to midway between 
the side and shoulder level warrants a 30 percent evaluation.  
Motion no more than 25 degrees from the side warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1998).  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71 (1998).

Under Diagnostic Code 5202, a 30 percent disability rating 
for the major extremity is warranted for recurrent 
dislocation of  at scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
rating for the major extremity when there is fibrous union of 
the humerus, a 60 percent rating when there is nonunion 
(false flail joint) of the humerus and a 80 percent rating 
when there is loss of head (flail shoulder) of the humerus.  
38 C.F.R. § 4.71a, Code 5202 (1998).

Under Diagnostic Code 5203 for impairment of the clavicle or 
scapula, the maximum schedular rating available is 20 
percent.  Therefore, this Code does not provide a basis for 
assignment of a disability rating in excess of 30 percent.

It is also noted that while the veteran has had several 
surgical procedures on his right shoulder, he did not have 
actual replacement of the shoulder joint with a prosthesis 
prior to the total arthroplasty of October 24, 1994.  
Consequently, Diagnostic Code 5051 is not for application for 
the issue of entitlement to a disability rating in excess of 
30 percent prior to October 24, 1994.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (1998).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400.  Under 38 U.S.C.A. § 5110(b)(2), 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  See also 38 
C.F.R. § 3.400(o)(2).  "Application" is not defined in the 
statute.  However, in the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  Under 38 C.F.R. § 3.155(a), the submission of 
certain medical records may constitute an "informal claim" 
for an increase in disability compensation.  In addition, 38 
C.F.R. § 3.157(b)(1) specifies that where, as here, a 
claimant's formal claim for compensation already has been 
allowed, receipt of, inter alia, a VA report of examination 
will be accepted as an informal claim filed on the date of 
the examination. 

In VAOPGCPREC 12-98, General Counsel noted that the 
regulatory history of 38 C.F.R. § 3.400(o)(2) was in accord 
with the legislative history of Pub. L. No. 94-71, which 
enacted 38 U.S.C.A. § 5110(b)(2).  It was further noted that 
when this regulation was enacted, VA issued Transmittal Sheet 
584 (8-1-75), which reported that 38 C.F.R. § 3.400(o)(2) 

was added to title 38, Code of Federal 
Regulations, to 'permit payment of 
increased disability compensation 
retroactively to the date the evidence 
establishes the increase in the degree of 
disability had occurred.'  Section 
3.400(o)(2) was 'intended to be applied 
in those instances where the date of 
increased disablement can be factually 
ascertained with a degree of certainty.'  
Transmittal Sheet 584 also stated that 38 
C.F.R. § 3.400(o)(2) was 'not intended to 
cover situations where disability 
worsened gradually and imperceptibly over 
an extended period of time and there is 
no evidence of entitlement to increased 
evaluation prior to date of claim.'


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his right shoulder disorder is more disabling 
than contemplated by the current evaluation.  Therefore, his 
claim for an increased evaluation is well-grounded.  VA has 
afforded the veteran several medical examinations, obtained 
medical records from health care providers who have treated 
the veteran, and he has not identified any additional 
pertinent evidence that is not of record.  Therefore, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).


Rating prior to November 30, 1993.  A review of the record 
shows that all of the rating assigned prior to receipt of the 
veteran's claim on November 30, 1993, were final as of that 
date.  38 U.S.C.A. §§ 7103, 7104, 7105(c); 38 C.F.R. 
§§ 20.1100, 20.1103.  This includes the April 1983 rating 
decision, since the veteran withdrew his appeal in March 
1994.  Under 38 C.F.R. § 3.105(a), "[p]revious determinations 
which are final and binding, including decisions of ... degree 
of disability ...will be accepted as correct in the absence 
of clear and unmistakable error."  To assert a valid claim of 
clear and unmistakable error, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of clear and unmistakable error is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 
Vet. App. 162 (1994).  The Board is of the opinion that the 
veteran has not alleged clear and unmistakable error with 
respect to the prior rating decisions.

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all 
communications in the file that may be interpreted as 
applications or claims -- formal and informal -- for 
increased benefits and, then, to all other evidence of record 
to determine the "earliest date as of which" the increase in 
disability was factually ascertainable within the year prior 
to the claim for an increased rating.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992); Hazan, 
supra. 

In the instant case, the veteran's formal claim for an 
increased disability rating for his right shoulder was 
received on November 30, 1993.  Although the medical records 
show treatment for various problems regarding the veteran's 
right shoulder in the VA treatment records, the veteran did 
not make an application for an increased disability rating 
prior to that date; prior to that statement, he did not 
submit medical records for the RO's consideration, nor did he 
indicate his belief that he was entitled to additional 
benefits due to his right shoulder disorder, nor was a VA 
report of examination received by the RO.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a), 3.157(b)(1).  Therefore, the Board must 
look at the evidence in the year prior to November 30, 1993, 
to determine whether an increase in disability was factually 
ascertainable prior to the date of this claim.

The Board acknowledges that VA outpatient treatment records 
show that prior to his November 1993 claim, the veteran 
sought treatment for increased pain and decreased movement of 
the right shoulder.  As noted by the Court, the Board has 
already found that the veteran's complaints of increased pain 
were credible.  However, the Board finds that the evidence on 
file prior to November 30, 1993, reflects no more than a 
gradual worsening of the right shoulder disorder.  The 
evidence does not show that the veteran's increase in 
severity could "be factually ascertained with a degree of 
certainty" necessary for a disability rating in excess of 20 
percent prior to his November 1993 claim.  See VAOPGCPREC 12-
98.

When the Board granted the increased rating of 30 percent in 
March 1997, it specifically noted the veteran's statements 
indicating shoulder dislocation in his claim of November 30, 
1993, and the March 1994 VA examination.  Therefore, the 
Board found he was entitled to a 30 percent disability rating 
under Diagnostic Code 5202.  However, the evidence on file 
shows no reports of shoulder dislocation from the time of the 
1983 surgery to the November 1993 claim.  Moreover, the 
veteran's account of his right shoulder problems prior to 
November 30, 1993, does not indicate that there was guarding 
of all arm movements.  Significantly, when he was seen in 
April 1993, the veteran reported that he worked 40 to 50 
hours per week, and that his shoulder problem did not keep 
him from doing his job.  When evaluated in August 1993, it 
was reported that there was no impingement of the right 
shoulder.  As such, the evidence on file prior to November 
30, 1993, does not meet nor nearly approximate the criteria 
necessary for a disability rating of 30 percent under 
Diagnostic Code 5202.

The Board notes that the veteran has asserted on several 
occasions that his right shoulder disorder is manifest by 
ankylosis.  At both of his personal hearings, the veteran 
noted the December 15, 1984, notation of "chronic frozen 
shoulder," in support of this contention.  Nevertheless, the 
preponderance of the evidence establishes that the right 
shoulder was not ankylosed.  The majority of the medical 
records show abduction of 90 degrees or more.  For example, 
he had abduction to 90 degrees in February 1990 and when he 
was seen in April 1993.  The March 1994 VA examination showed 
abduction to 98 degrees.  The Board notes that the range of 
motion findings for the relevant period do not indicate 
limitation of motion of the major shoulder to midway between 
the side and shoulder level.  Thus, the evidence did not show 
that the veteran met or nearly approximated the criteria 
necessary for a disability rating of 30 percent under 
Diagnostic Code 5201 or any other potentially applicable 
Code.  38 C.F.R. § 4.71a.  

In reaching this decision, the Board has carefully considered 
the functional loss due to pain, as well as the other factors 
set forth in 38 C.F.R. § 4.40, 4.45, and 4.59.  However, 
while VA outpatient treatment records show that prior to his 
November 1993 claim, the veteran sought treatment for 
increased pain and decreased movement of the right shoulder, 
these records also noted that in April 1993 the veteran 
reported that he worked 40 to 50 hours per week, and that his 
shoulder problem did not keep him from doing his job; and 
that when he was evaluated in August 1993, it was reported 
that there was no impingement of the right shoulder.  The 
record does not contain evidence by it can be factually 
ascertained that there was functional impairment attributable 
to the shoulder disorder which would warrant a rating in 
excess of the 20 percent rating then in effect.

For the reasons stated above, the Board finds that the 
evidence on file does not show that an increase in severity 
in excess of 20 percent was factually ascertainable "with a 
degree of certainty," in the year prior to November 30, 
1993.  It was only after the RO received the veteran's claim 
indicating recurrent dislocation of the shoulder and guarding 
of all arm movements that there was evidence on file that the 
veteran was entitled to a disability rating of at least 30 
percent.  As the evidence does not show that the veteran was 
entitled to at least the next higher disability rating under 
the applicable Diagnostic Codes prior to the date of the 
claim, it is axiomatic that the evidence does not show he was 
entitled to a disability rating in excess of 30 percent 
either.  Consequently, the Board must conclude that the 
veteran is not entitled to a disability rating in excess of 
20 percent prior to November 30, 1993.  See VAOPGCPREC 12-98.


Rating for the period from November 30, 1993, to October 24, 
1994.  In the instant case, the Board notes that it has taken 
into consideration the guidelines of 38 C.F.R. §§ 4.40, 4.45, 
4.59, in evaluating the severity of the veteran's right 
shoulder disorder prior to October 24, 1994.  Among other 
things, it is noted that the veteran has had a compensable 
disability rating for his right shoulder disorder since 
service connection was granted in the October 1981 rating 
decision.  Furthermore, the Board finds that these 
regulations are applicable to the instant case since the 
evidence clearly shows that the right shoulder disorder was 
manifest by pain which resulted in decreased range of motion.  
Also, the veteran reported that he had experienced 
dislocations of his arm at the March 1994 VA examination, and 
his various statements show he had to take special 
precautions with his right arm at work due to the pain and 
overall increased severity.  As stated above, in the March 
1997 decision the Board was of the opinion that this evidence 
reflected that the veteran was experiencing frequent 
recurrent dislocations and that he had to be very careful as 
to how he used the right shoulder.  Accordingly, the Board 
held that he was entitled to a 30 percent disability rating 
pursuant to Diagnostic Code 5202.  The Board will now 
consider whether the severity of the veteran's right shoulder 
disorder warranted a disability rating in excess of 30 
percent under any of the applicable Diagnostic Codes.

With respect to the criteria for disability ratings in excess 
of 30 percent under Diagnostic Code 5202, the Board 
acknowledges that the medical evidence, including the various 
X-ray reports, does show that screw fixation device overlaid 
the proximal humerus prior to October 24, 1994.  This device 
presumably secured ligamentous attachment.  However, the 
evidence does not show fibrous union of the humerus, nor 
nonunion (false flail joint) of the humerus, nor loss of head 
(flail shoulder) of the humerus prior to October 24, 1994.  
Therefore, the veteran is not entitled to a disability rating 
in excess of 30 percent under Diagnostic Code 5202.  
38 C.F.R. § 4.71a.

With respect to Diagnostic Code 5200, the Board notes that 
even if the veteran did have ankylosis, he would only be 
entitled to a disability rating in excess of 30 percent if 
abduction was less than 60 degrees.  As mentioned above, the 
range of motion findings for the period from November 30, 
1993, to October 24, 1994, show abduction to be 90 degrees or 
more.  Therefore, the Board concludes that the veteran is not 
entitled to an increased disability rating under this Code.  
38 C.F.R. § 4.71a.  Similarly, the Board finds that the range 
of motion findings do not show that motion was no more than 
25 degrees from the side prior to October 24, 1994.  Thus, 
the veteran is not entitled to a disability rating in excess 
of 30 percent under Diagnostic Code 5201 either.  38 C.F.R. 
§ 4.71a.

As noted by the Court, the veteran has alleged that he was 
entitled to a higher rating because previous surgeries by VA 
doctors had resulted in loose screws in his shoulder which 
caused his problems and which necessitated the total right 
shoulder replacement.  However, the Board finds that these 
contentions do not pertain to the schedular criteria 
necessary for an increased disability rating under the 
applicable Diagnostic Codes.  Rather, these contentions 
pertain to the issue of entitlement to compensation benefits 
for disability separate and distinct from his service-
connected right shoulder disorder pursuant to 38 U.S.C.A. 
§ 1151.  As mentioned above, this issue was denied by the RO, 
and the veteran did not perfect a timely substantive appeal.  
Therefore, the Board is without jurisdiction to consider this 
issue.

As an additional matter, the Board notes that  review of the 
record does not reveal that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995). 

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
Although the veteran sought outpatient treatment for his 
right shoulder, his last hospitalization prior to October 
1994 was in December 1982.  Thus, there were no frequent 
episodes of hospitalization.  Furthermore, while the veteran 
was given certain restrictions for his employment - as shown 
by the May 1991 VA medical opinion - the Board is of the 
opinion that these restrictions did not result in marked 
interference with employment.  This finding is supported by 
the fact that when he was seen in April 1993, the veteran 
reported that he worked 40 to 50 hours per week, and that his 
shoulder problem did not keep him from doing his job.  
Moreover, at his May 1996 hearing, the veteran testified, 
under oath, that prior to his October 1994 surgery, he was 
able to do all the job assignments at the place of his 
employment.

For the reasons stated above, the Board concludes that the 
veteran does not meet nor nearly the approximate the criteria 
necessary for a disability rating in excess of 30 percent 
under any of the applicable Diagnostic Codes for the period 
from November 30, 1993, to October 24, 1994.  Therefore, his 
claim for an increased disability rating must be denied.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a right shoulder disorder prior to November 30, 1993, is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for a right shoulder disorder for the period from November 
30, 1993, to October 24, 1994, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

